                 Case 19-50272-KBO              Doc 29       Filed 04/27/20        Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
____________________________________________
                                             :
In re:                                       :   Chapter 11
                                             :
LSC WIND DOWN, LLC, et al.,1                 :   Case No. 17-10124 (KBO)
                                             :
       Debtors.                              :   (Jointly Administered)
____________________________________________ :
                                             :
UMB BANK, N.A., as Plan Trustee of           :
The Limited Creditors’ Liquidating Trust,    :   Adversary Proceeding
                                             :   No. 19-50272 (KBO)
       Plaintiff,                            :
                                             :
v.                                           :
                                             :
SUN CAPITAL PARTNERS V, LP,                  :
SUN MOD FASHIONS IV, LLC,                    :
SUN MOD FASHIONS V, LLC, and                 :
H.I.G. SUN PARTNERS, LLC,                    :
                                             :
       Defendants.                           :
____________________________________________ :

                              NOTICE OF SERVICE OF SUBPOENAS

        PLEASE TAKE NOTICE THAT on April 27, 2020, the Trustee served the: (i) Notice of

Subpoena on Berkeley Research Group and (ii) Notice of Subpoena on Kirkland & Ellis, LLP via

Electronic Mail on the following:




1
  The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
number, are: LSC Wind Down, LLC (f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC (f/k/a
Limited Stores, LLC) (0165); and TLSGC Wind Down, LLC (f/k/a The Limited Stores GC, LLC) (6094).


DOCS_DE:228371.1 51411/003
                 Case 19-50272-KBO      Doc 29     Filed 04/27/20   Page 2 of 2




 Robert J. Dehney                                Michael A. Duffy
 John DiTomo                                     Michael C. McCutcheon
 Matthew O. Talmo                                BAKER MCKENZIE LLP
 MORRIS NICHOLS                                  300 East Randolph Street, Suite 5000
 ARSHT & TUNNELL LLP                             Chicago, IL 60601
 1201 North Market Street, Suite 1600            michael.duffy@bakermckenzie.com
 Wilmington, DE 19801                            micheal.mccutcheon@bakermckenzie.com
 rdehney@mnat.com
 jditimo@mnat.com
 mtalmo@mnat.com


Dated: April 27, 2020                      PACHULSKI STANG ZIEHL & JONES LLP


                                           /s/ James E. O’Neill
                                           Bradford J. Sandler (Bar No. 4142)
                                           James E. O’Neill (Bar No. 4042)
                                           919 North Market Street, 17th Floor
                                           P O Box 8705
                                           Wilmington, DE 19899 (Courier 19801)
                                            (302) 652-4100 (T)
                                            (302) 652-4400 (F)
                                           bsandler@pszjlaw.com
                                           joneill@pszjlaw.com

                                           -and-

                                           Eric D. Madden (admitted pro hac vice)
                                           Gregory S. Schwegmann (admitted pro hac vice)
                                           Michael J. Yoder (admitted pro hac vice)
                                           REID COLLINS & TSAI LLP
                                           1601 Elm Street, Suite 4200
                                           Dallas, TX 75201
                                           (214) 420-8900 (T)
                                           (214) 420-8909 (F)
                                           emadden@reidcollins.com
                                           gschwegmann@reidcollins.com
                                           myoder@reidcollins.com

                                           Counsel to UMB Bank, N.A., as Plan Trustee of
                                           The Limited Creditors’ Liquidating Trust




DOCS_DE:228371.1 51411/003                   2
